         Case 6:17-cv-06274-DGL Document 26 Filed 06/25/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

KATRINA V. DESHOTEL,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     17-CV-6274L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Pending before the Court is a motion by counsel for plaintiff, a prevailing party in this

action for Social Security benefits, for an order awarding attorney’s fees pursuant to 42 U.S.C.

§406(b). (Dkt. #20). Pursuant to a contingent fee agreement permitting an award of attorneys

fees of up to 25% of the past-due benefits award, plaintiff’s counsel, Elizabeth Haungs of the Law

Offices of Kenneth Hiller PCCL, seeks an award of $16,361.15 (25% of the award for past-due

benefits), which will be reduced by $6,841.57 when counsel refunds to plaintiff the amount

previously awarded to the plaintiff for attorney fees under the Equal Access to Justice Act

(“EAJA”). The Commissioner does not oppose plaintiff’s motion, and has filed a response

indicating that the de facto hourly rate requested by plaintiff’s counsel is one that “[c]ourts

generally have not considered . . . to be a windfall.” (Dkt. #24 at 4).

       The Court concurs that the amount of the requested fee is reasonable, in light of the

character of the representation, plaintiff’s counsel’s expertise in Social Security law, the results

that were achieved, and the absence of any delay in the proceedings by counsel. See Silliman v.
            Case 6:17-cv-06274-DGL Document 26 Filed 06/25/20 Page 2 of 3




Barnhart, 421 F.Supp.2d 625 (W.D.N.Y. 2006); Joslyn v. Barnhart, 389 F.Supp.2d 454

(W.D.N.Y.2005). The Court has reviewed the time record summary submitted by plaintiff’s

counsel (Dkt. #20-2), and I find no evidence of delay or duplication of effort. The Court has also

considered the deference that is owed to agreements between an attorney and client, the interest in

assuring future representation for disability claimants, and the lack of any factor indicating that the

requested award would result in a windfall. See Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002).

The Court further observes that the amount sought does not exceed the statutory 25% cap. See 42

U.S.C. §406(b)(1)(A).

          The net amount of attorney’s fees that counsel stands to receive – $16,361.15 – results in

a de facto hourly rate of $470.15 for 34.8 hours of attorney time, even if calculated prior to the

EAJA refund. This amount is at the low end of the range of hourly fees found to be reasonable

in similar recent cases in this district. See e.g., Rice v. Commissioner, 2019 U.S. Dist. LEXIS

6405 at *6 (W.D.N.Y. 2019) (collecting cases, and noting that hourly rates of $726.40 per hour

and similar are not unreasonable); Post v. Saul, 2019 U.S. Dist. LEXIS 111465 at *6 (W.D.N.Y.

2019) (granting attorneys fees which result in a de facto hourly rate of $677.21); Wells v. Berryhill,

2018 U.S. Dist. LEXIS 196634 at *8 (W.D.N.Y. 2018) (finding that a fee request that would result

in de facto rates of $911.50 per hour is unreasonable, and reducing the award to a “reasonable” fee

with de facto hourly rates of $740.85 per hour); Vinson v. Colvin, 2016 U.S. Dist. LEXIS 83880

at *4-*5) (W.D.N.Y. 2016) (noting that the “Second Circuit has upheld as non-‘windfalls’ a higher

de facto hourly rate than that found here, which totaled $588.90 per hour”); McCarthy v. Colvin,

2016 U.S. Dist. LEXIS 78273 at *4-*5 (W.D.N.Y. 2016) (finding a de facto hourly rate of $758.69

per hour to be reasonable, and observing that Second Circuit has upheld fee awards at even higher

rates).


                                                  2
         Case 6:17-cv-06274-DGL Document 26 Filed 06/25/20 Page 3 of 3




                                           CONCLUSION
       For the foregoing reasons, plaintiff’s motion for attorney’s fees pursuant to 42 U.S.C.

§406(b) (Dkt. #20) in the amount of $16,361.15 is granted. The award is to be made payable to

the Law Offices of Kenneth Hiller PLLC, attorneys for plaintiff. If counsel has not already

refunded the amount of previously-awarded EAJA fees to the plaintiff pursuant to 28 U.S.C.

§2412, counsel is directed to do so now.

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       June 25, 2020




                                               3
